*106ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Judge.
Appellant’s counsel argues that the evidence shows that Jo Ann Cook “engineered or procured the solicitation extended her to go to work as a prostitute for appellant.” It is pointed out that she went voluntarily to the hotel where appellant was employed, registered under an assumed name, and spent the night having sexual relations with appellant without charge.
Upon these facts we are asked to distinguish this case from Porter v. State, 141 Texas Cr. Rep. 417, 148 S.W. 2d 202, and hold as a matter of law that Jo Ann Cook was an accomplice witness. This we cannot do.
It must be remembered that we are not called upon to decide whether the evidence entitled appellant to a charge submitting the issue of ..Jo Ann Cook being an accomplice witness for no such charge was requested, and there were no objections to the charge because of its omission.
The majority remain convinced that the evidence is sufficient to sustain the conviction.
Appellant’s motion for rehearing is overruled.